                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                 Civil Action No.: 5:19-cv-250-FL

                                                   )
EPIC GAMES, INC.,                                  )
                                                   )
                 Plaintiff,                        )
                                                   )
v.                                                 )   STIPULATED ORDER AND PERMANENT
                                                   )        INJUNCTION ON CONSENT
C.B.,                                              )
                                                   )
                 Defendant.                        )
                                                   )
                                                   )

        Plaintiff Epic Games, Inc. (“Plaintiff” or “Epic”) and Defendant C.B., a minor

(“Defendant” or “C.B.”), together with his mother, representative and general guardian, Kari

Bennett (“Defendant’s General Guardian” or “Ms. Bennett”), (all collectively, the “Parties”)

have reached an agreement to settle the above-captioned action and consent to the entry of this

Stipulated Order and Permanent Injunction on Consent (the “Consent Order”) based on the

following stipulated findings of fact and conclusions of law, which the Court hereby adopts for

purposes of entry of this Consent Order.

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW

        1.       This Court has proper jurisdiction over the subject matter in this litigation under

28 U.S.C. §§ 1331 and 1338(a) because this action arises under the Copyright Act, 17 U.S.C. §§

106, 501, 1201, and 1203, et. seq. (Comp. [DE 1] at ¶ 17.)

        2.       This Court has personal jurisdiction over C.B. because C.B. entered into a valid

and enforceable agreements with Plaintiff under which he consented to the exercise of this

Court’s jurisdiction (Complaint [D.E. 1] (“Compl.”) at ¶ 18) and because C.B. by and though his


                                                  2
PPAB 5146737v1
general guardian and representative, Ms. Bennett, consented to the jurisdiction of this Court.

(Declaration of Kari Bennett (“Bennett Dec.”) at ¶ 9.) The Court also has jurisdiction over C.B.

under the North Carolina long-arm statute, N.C. Gen. Stat. § 1-75.4(4) (See id.).

       3.        The Court’s exercise of jurisdiction over C.B. comports with due process and is

constitutionally reasonable. This Court shall retain jurisdiction over C.B. for the purpose of

implementing and enforcing this Consent Order.

       4.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a).

(Compl. at ¶ 19.) Venue is also proper in this District because, among other things, C.B. entered

into valid and enforceable contractual agreements with Epic, the terms of which included his

consent to this District being the proper venue. (Id. at ¶¶ 19, 43, 52.)

       5.        Epic, a Maryland corporation with its principal place of business in Wake County,

North Carolina, is the creator of Fortnite®, a co-op survival and building action game, and the

owner of all intellectual property related to Fortnite, including, without limitation, registered

copyrights in Fortnite as set out below. (Compl. at ¶ 20; see also id. at ¶¶ 33-34.)

       6.        C.B. is a resident and citizen of Illinois. (Id. at ¶ 21.)

       7.        In order to access Epic’s services, C.B. created an account with Epic and agreed

to Epic’s Terms of Service (the “TOS”). (Id. at ¶ 35.) The TOS includes a section setting forth

the permissions users have with respect to Epic’s intellectual property and the activities from

which users are prohibited from engaging. (Id. at ¶ 46, see also D.E. 1-5.)

       8.        In order to play Fortnite on his PC, C.B. agreed to abide by the terms in the

Fortnite End User License Agreement for PC (“EULA”). (Comp. at ¶ 47.) The EULA includes a

“License Conditions” section, which sets out certain prohibited activities. (Id. at ¶ 55; see also

D.E. 1-6.)



                                                     3
PPAB 5146737v1
        9.       Epic is the author and owner of all the rights in and title to valid and enforceable

copyrights in Fortnite including, without limitation, in its computer software and the audio-visual

works the code creates. (Id. at ¶¶ 29, 93.) Epic’s copyrights in certain versions of Fortnite’s

computer code are the subjects of U.S. Copyright Registration Nos. TXu01-895-864 (dated

December 18, 2013), TX008-186-254 (dated July 14, 2015), TX008-254-659 (dated March 3,

2016), TX008-352-178 (dated December 23, 2016), and TX0008-507-210 (dated March 21,

2018), among others. (Id. at ¶¶ 33-34; see also D.E. 1-3.)

        10.      C.B. had access to Fortnite. (Id. at ¶ 95.)

        11.      C.B. used, marketed, and sold cheat software, which he called “hacks,” to

unlawfully modify Fortnite’s software so that he and his customers could have an unfair

competitive advantage over other players when playing Fortnite. (Id. at ¶¶ 5, 59.)

        12.      C.B. infringed Epic’s copyrights in Fortnite by improperly using cheat software

that injected unauthorized code into Fortnite’s code which materially modified and changed

Fortnite’s code, thereby creating a substantially similar, unauthorized derivative work of Epic’s

copyrighted Fortnite software. (Id. at ¶¶ 71, 96.)

        13.      Defendant also infringed Epic’s copyrights in Fortnite by publicly displaying and

publicly performing these unauthorized derivative works in Defendant’s infringing videos posted

on YouTube. (Id. at ¶¶ 75-83, 96.)

        14.      By selling cheat software, C.B. trafficked in technology which was primarily

designed, produced, and marketed for the purpose of circumventing a technological measure that

effectively controls access to Fortnite. (Id. at ¶ 67, 73, 130.)

        15.      Both C.B. and the third parties who purchased his cheat software have used the

cheat software to (a) unlawfully circumvent technological measures that effectively control



                                                    4
PPAB 5146737v1
access to the Fortnite software and (b) modify Fortnite’s code so that they have an unfair

competitive advantage over other Fortnite players. (Id. at ¶ 68.)

       16.       C.B. publicly performed his use of cheat software to third parties for personal

gain by using cheats while playing Fortnite in at least six videos posted on his “CBV” YouTube

channel between February 3, 2018 and June 18, 2019. (Id. at ¶¶ 74-77; D.E. 1-2.)

       17.       C.B. publicly boasted about his cheating, telling his followers “im cheating in fort

again.” (Id. at ¶ 82; see also D.E. 1-8.)

       18.       On or around June 5, 2019, Epic submitted Digital Millennium Copyright Act

(“DMCA”) take down notifications and asked YouTube to remove certain of C.B.’s videos. (Id.

at ¶ 84.) YouTube removed the complained-of videos. (Id.)

       19.       On June 6, 2018, following YouTube’s removal of the videos, C.B. submitted a

counter notification in response to Epic’s DMCA notifications. (Id. at ¶ 86; see also D.E. 1-9.)

C.B. posted on his YouTube Community page that “basically epic has 10-14 days to sue me, if

they don’t sure me then I get my strikes and channel back. sick about to get sued by epic.” (Id. at

¶ 87; see also D.E. 1-10.)

       20.       C.B. sold his cheat software on Shoppy and other platforms under the user name

“ShopCamDad” and posted links to those cheat software purchasing sites under his infringing

videos and on the CBV Community page. (Id. at ¶ 88-91; see also D.E. 1-12–1-16.)

       21.       C.B. infringed Epic’s copyrights in Fortnite by publicly performing unauthorized

derivative works of Epic’s copyright protected Fortnite code in videos of himself and others

cheating at Fortnite which he posted on his YouTube channels. (Id. at ¶¶ 92-109.)

       22.       C.B. contributed to the direct infringement of Epic’s copyrights in Fortnite by

others in that he publicly performed and promoted the use of cheat software on his YouTube

channel (id. at ¶¶ 110-126), and sold it from sites accessed by links posted there. (Id.)

                                                  5
PPAB 5146737v1
       23.       Epic designed technological security measures, i.g., anti-cheat measures, to

prevent and control unauthorized access to Fortnite, and implemented these measures in order to

protect its copyrighted works. (Id. at ¶¶ 72, 129.)

       24.       C.B. circumvented these technological measures in violation of the DMCA by

using, promoting, and selling software that contains technologies, products, services, devices,

components, or parts that are primarily designed for the purpose of circumventing the

technological security measures implemented in Fortnite. (See id. at ¶¶73, 127-137.)

       25.       The parts of the circumvention devices that are primarily designed for the purpose

of circumventing the technological security measures implemented in Fortnite have no

commercially significant purpose or use other than to circumvent Epic’s technological security

measures put in place to control access to Fortnite, and unlawfully modify Epic’s game software

code. (Id. at ¶¶ 131.)

       26.       C.B. trafficked in circumvention devices in violation of the DMCA by creating

and offering to the public cheat software that contains technologies, products, services, devices,

components, or parts that are primarily designed for the purpose of circumventing the

technological security measures implemented in Fortnite on C.B.’s YouTube channel. (Id. at ¶¶

138-149.)

       It is hereby ORDERED, ADJUDGED, and DECREED that:

       27.       Defendant, C.B., along with his agents, representatives, partners, joint venturers,

servants, employees, and all those persons or entities acting in concert or participations with him,

including, without limitation, the organization currently known as “Nexus” and “Nexus Cheats,”

the website for which is currently accessible through the URL “nexuscheats.us” (“Nexus”), will

immediately destroy all copies of any cheat software, cheats, hacks, circumvention software, and

spoofer programs in his possession, custody, or control that can be used to infringe any of Epic’s

                                                  6
PPAB 5146737v1
copyrights, cheat at any of Epic’s games, circumvent any of Epic’s anti-cheat measures, or

disguise its user’s identity or hardware ID, and any videos in which cheat software,

circumvention software, or spoofers are used, and is PERMANENTLY ENJOINED and

RESTRAINED from:

           a. infringing any of Epic’s currently existing or future copyrighted works, including

                 without limitation, by (i) using any software or device that copies or modifies

                 Epic’s software in violation of the Copyright Act, (ii) creating any unauthorized

                 derivative works based on any of Epic’s games or on any game that Epic

                 develops, creates, publishes, or sells; (iii) inducing or materially contributing to

                 the direct infringement of any of Epic’s copyright protected works by others,

                 including, without limitation, direct infringement by the use of any software or

                 device that copies or modifies Epic’s copyright protected works in violation of the

                 Copyright Act; or (iv) distributing, publicly performing, or publicly displaying an

                 unauthorized derivative work based on any of Epic’s games or in any game that

                 Epic develops, creates, publishes, or sells now or in the future;

           b. (i) using any technology, product, service, or device, part of which is primarily

                 designed for the purpose of circumventing a technological measure that

                 effectively controls access to Epic’s copyright protected works, where the

                 technological measure effectively controls access to Epic’s copyrighted code in

                 order to protect Epic’s exclusive rights in such code; or (ii) trafficking in any

                 technology, product, service, or device, part of which is primarily designed for the

                 purpose of circumventing a technological measure that effectively controls access

                 to any of Epic’s copyright protected works, where the technological measure



                                                   7
PPAB 5146737v1
                 effectively controls access to Epic’s copyrighted code in order to protect Epic’s

                 exclusive rights in such code;

           c. creating, writing, developing, advertising, promoting, and/or distributing anything

                 that infringes Epic’s works now or hereafter protected by any of Epic’s

                 copyrights;

           d. violating Epic’s Terms of Service;

           e. violating any of Epic’s End User License Agreements to which C.B. is a or

                 becomes a party;

           f. cheating at any of Epic’s games or at any game that Epic develops, creates, or

                 publishes now or in the future;

           g. posting videos or other media that appear to portray cheating or promote cheating

                 through any medium at any of Epic’s games or at any game that Epic

                 subsequently develops, creates, or publishes, including without limitation by

                 using, pretending to use, or mentioning the use of any cheat software during

                 gameplay videos that are posted online or otherwise publicly available, and/or by

                 posting hyperlinks or other information that facilitate accessing cheat software,

                 circumvention software or spoofer programs;

           h. creating, writing, developing, advertising, promoting, selling, and/or distributing

                 any software or tool that can be used to cheat while playing any of Epic’s games

                 or any game that Epic develops, creates, publishes, or sells at any time in the

                 future;

           i. engaging in any other activity that constitutes or creates an infringement of any of

                 Epic’s copyrights, or of any of Epic’s rights in, or rights to use or exploit, its

                 copyrights;

                                                   8
PPAB 5146737v1
             j. unfairly competing with Epic in any manner whatsoever; and/or

             k. assisting, aiding, or abetting any other person or business entity in engaging in or

                 performing any of the activities referenced in paragraphs 27(a) through 27(j),

                 above.

       For the purposes of this paragraph 27 only, the term “Epic” includes all of Epic’s

subsidiaries and affiliated companies. For the purposes of this paragraph 27 only, the advertising,

sale or provision of software by Nexus will be deemed to be advertising, sale, or provision of

software by C.B., and software in the possession, custody, or control of Nexus will be deemed to

be in the control of C.B.

       28.       No bond or posting of security is required of the Parties in connection with the

entry of this Consent Order.

       29.       Plaintiff and C.B., through his general guardian, Ms. Bennett, acknowledge that

they have knowingly and voluntarily entered into this Consent Order after reviewing the same

with their counsel or having had ample opportunity to consult with counsel. Plaintiff, C.B., and

Ms. Bennett understand the undertakings, obligations, and terms of this Consent Order.

       30.       Except as to C.B.’s obligations set forth in this Consent Order, Plaintiff’s claims

against C.B. in this Action are hereby dismissed with prejudice.

       31.       Epic waives its right to seek an award of its reasonable attorney’s fees as the

prevailing party in this action under 17 U.S.C. §§ 505 and 1203.

       32.       This Consent Order is final and Plaintiff and C.B. each hereby waive their rights

to appeal from this order.

       33.       Nothing in this Consent Order precludes Plaintiff or C.B. from asserting any

claims or rights that arise after C.B.’s agreement to this Consent Order or that are based upon



                                                  9
PPAB 5146737v1
any breach of, or the inaccuracy of, any representation or warranty made by C.B. or Plaintiff in

this Consent Order, or in the Settlement Agreement reached by the Parties.

          34.    Nothing in this Consent Order precludes Plaintiff or C.B. from asserting any

claims or rights against any third party.

          35.    C.B. waives any objection under Federal Rule of Civil Procedure 65(d)

(pertaining to injunctions) to paragraph 27, above.

          36.    This Court shall retain jurisdiction over this matter to enforce a violation of this

Consent Order’s terms. If any such violation occurs, the Court shall award, (a) without regard to

proof of actual damages, liquidated damages of Five Thousand Dollars ($5,000); as well as (b)

injunctive relief enjoining any further breach of this Consent Order, or such modifications to the

present Consent Order as the Court deems appropriate; (c) attorneys’ fees, costs and

disbursements, as determined by the Court; and (d) such other relief as the Court deems just and

proper.


          IT IS SO ORDERED this ____            October
                                 21st day of __________________, 2019.




                                               LOUISE W. FLANAGAN
                                               UNITED STATES DISTRICT JUDGE


                         [Signature block of counsel on the following page]




                                                  10
PPAB 5146737v1
CONSENTED TO:

FOR THE PLAINTIFF:                                 FOR THE DEFENDANT:

/s/Christopher M. Thomas                           /s/Jonathan D. Sasser
Christopher M. Thomas                              Jonathan D. Sasser
N.C. Bar No. 31834                                 ELLIS & WINTERS LLP
christhomas@parkerpoe.com                          P.O. Box 33550
Catharine B. Arrowood                              Raleigh, NC 27636
N.C. Bar No. 6984                                  jon.sasser@elliswinters.com
cbarrowood@parkerpoe.com
Catherine R.L. Lawson                              David L. Hecht
N.C. Bar. No. 44574                                Yi Wen Wu
catherinelawson@parkerpoe.com                      PIERCE BAINBRIDGE BECK PRICE &
PNC Plaza                                          HECHT LLP
301 Fayetteville Street, Suite 1400 (27601)        277 Park Avenue, 45th Floor
P.O. Box 389                                       New York, NY 10172
Raleigh, North Carolina 27602-0389                 dhecht@piercebainbridge.com
Telephone:     (919) 835-4626                      wwu@piercebainbridge.com.
Facsimile:     (919) 834-4564
Attorneys for Plaintiff Epic Games, Inc.




                                              11
PPAB 5146737v1
